Title: From Thomas Jefferson to Henry Remsen, Jr., 7 September 1790
From: Jefferson, Thomas
To: Remsen, Henry, Jr.



Dear Sir
Philadelphia Sep. 7. 1790.

I find some difficulty in getting an office, and therefore leave it in charge with my landlord, Mr. Lieper to procure me one, convenient. When the papers are brought on therefore, you will only have to apply to him, and he will have provided one. He lives in Water street between Arch and Market streets.
There are at Berry & Rogers’s in New York some small pocket inkpots of silver, with a silver pen to them, the whole not more than 4. or 5. inches long, and half or three quarters of an inch diameter in the thickest part. I saw one of them in possession of Mr. Nelson, who tells me he bough[t] it there and that there are others remaining. I will thank you to get me one of the smallest of them, and keep it till I see you. I am with great esteem Dr. Sir Your most obedt. servt.,

Th: Jefferson


P.S. Your favor, written a day or two after I left N. York is recieved. I am now setting out on my journey.

